Citation Nr: 1015494	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  08-36 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
low back disability.
 
2.  Entitlement to service connection for bilateral knee 
disability, to include as secondary to service-connected 
bilateral foot disability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel




INTRODUCTION

The Veteran had active service from April 1965 to December 
1968 and again from February 1971 to May 1977.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision of the 
Milwaukee, Wisconsin Regional Office (RO) of the Department 
of Veterans Affairs (VA) that determined that new and 
material evidence had not been received to reopen the claims 
for entitlement to service connection for a low back 
disability and a left leg disability.  The RO also denied the 
Veteran's claims for entitlement to service connection for 
bilateral knee disability, to include as secondary to 
service-connected bilateral foot disability and entitlement 
to service connection for a cervical spine disability, to 
include as secondary to service-connected bilateral foot 
disability.  The RO also denied the Veteran's claim for 
entitlement to an increased evaluation for bilateral 
metatarsalgia.

With respect to the issues on appeal, the record reflects 
that in August 2008, in response to a December 2007 Notice of 
Disagreement from the Veteran, the RO issued a Statement of 
the Case (SOC) with respect to the issues of whether new and 
material evidence had been received to reopen a claim for 
entitlement to service connection for a low back disability, 
entitlement to service connection for bilateral knee 
disability, to include as secondary to service-connected 
bilateral foot disability, entitlement to service connection 
for a cervical spine disability, to include as secondary to 
service-connected bilateral foot disability, and entitlement 
to an increased evaluation for bilateral metatarsalgia.  
However, in a VA Form 9 received in November 2008, the 
Veteran specifically indicated that he was only appealing the 
issues of whether new and material evidence had been received 
to reopen the claim for entitlement to service connection for 
a low back disability and the issue of entitlement to service 
connection for bilateral knee disability, to include as 
secondary to service-connected bilateral foot disability.  
Therefore, although the record, including an October 2009 
Supplemental Statement of the Case, shows that the RO 
continued to develop and adjudicate the issue of entitlement 
to service connection for a cervical spine disability, to 
include as secondary to service-connected bilateral foot 
disability and the issue of entitlement to an increased 
evaluation for bilateral metatarsalgia, the Board does not 
have jurisdiction over these issues because the Veteran did 
not submit a timely VA Form 9 or any other statement that can 
be construed as being a timely substantive appeal with regard 
to such issues.  Consequently, the issues on appeal have been 
recharacterized as those which are found on the coversheet of 
the decision.
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In November 2008, the Veteran requested a local hearing with 
a Milwaukee Regional Office Hearing Office.  However, the 
record does not demonstrate that the RO has scheduled the 
Veteran for such hearing.  Thus, because a hearing has not 
been conducted and the request has not been withdrawn, the 
appeal is remanded to ensure compliance with due process 
requirements.  

VA must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(West 2002); 38 C.F.R. § 3.159(c)(d) 
(2009).  Such assistance shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d)(West 2002); 38 C.F.R. § 
3.159(c)(4) (2009).  

With respect to the Veteran's claim for entitlement to 
service connection for bilateral knee disability, the record 
reflects that the Veteran was afforded a VA examination in 
September 2007 to determine the nature and etiology of such 
condition in September.  In reviewing the examination report, 
the Board observes that although the examiner provided an 
opinion as to whether the Veteran's bilateral knee disability 
was due to his service-connected bilateral foot disability, 
he failed to provide an opinion as to whether his bilateral 
knee disability was directly related to any other incident of 
the Veteran's service.  This is particularly significant 
because the Veteran's service treatment records show that in 
October and November 1967, the Veteran complained of right 
knee pain and that the examiner's impression was that of 
strain of the lateral collateral ligament, rule out 
posttraumatic osteoarthritis, and rule our lateral meniscus 
fracture.  Such treatment records also show that the Veteran 
complained of experiencing right and left knee pain in May 
1976. Therefore, the Board finds that the September 2007 VA 
examination is insufficient and that a new VA examination is 
warranted to determine that nature and etiology of the 
Veteran's bilateral knee disability.

The Veteran must be advised of the importance of reporting to 
the scheduled VA examination and of the possible adverse 
consequences, to include denial of the claims, of failing to 
so report.  See 38 C.F.R. § 3.655 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that 
he furnish the names, addresses, and 
dates of treatment of all medical 
providers from whom he has received 
treatment for a low back disability, 
bilateral knee disability, and bilateral 
foot disability since his discharge from 
service.  After securing the necessary 
authorizations for release of this 
information, obtain copies of all 
treatment records referred to by the 
Veteran, not already of record.

2.  Schedule the Veteran for a personal 
hearing before a Milwaukee Regional 
Office Hearing Officer.

3.  The Veteran should be afforded a VA 
examination by the appropriate specialist 
to determine the nature and etiology of 
his current bilateral knee disability.  
The examiner should identify all 
bilateral knee disability found to be 
present.  The examiner should then be 
requested to furnish an opinion as to 
whether it is at least as likely as not 
that the Veteran's bilateral knee 
disability is etiologically related to 
service, to include his documented report 
of knee pain in October 1967, November 
1967, and May 1976.  The examiner should 
also be requested to furnish an opinion 
as to whether it is at least as likely as 
not that the Veteran's bilateral knee 
disability is proximately caused or 
aggravated by his service-connected 
bilateral foot disability.  If the 
examiner finds that the Veteran's 
bilateral knee disability has been made 
worse by his bilateral foot disability, 
to the extent feasible, the degree of 
worsening should be identified.

All necessary tests should be performed.  
The claims folder should be made 
available to the examiner in conjunction 
with the examination and such a review 
must be documented in the examination 
report.  The rationale for all opinions 
expressed should be set forth.   

4.  Thereafter, the issues on appeal 
should be readjudicated.  If any benefit 
sought remains denied, the Veteran and 
his representative should be issued a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


_________________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

